                                         Danielle M. Ryman
                                         DRyman@perkinscoie.com
                                         PERKINS COIE LLP
                                         1029 West Third Avenue, Suite 300
                                         Anchorage, AK 99501-1981
                                         Telephone: 907.279.8561
                                         Facsimile: 907.276.3108
                                         Attorneys for Defendants
                                         UNIVERSITY OF ALASKA BOARD OF
                                         REGENTS AND UNIVERSITY OF
                                         ALASKA SYSTEM
                                                            IN THE UNITED STATES DISTRICT COURT
                                                                  FOR THE DISTRICT OF ALASKA

                                         THERESA DUTCHUK, ANNALISA
                                         HEPPNER, LIZ ORTIZ, JOANNA WELLS,
                                         NORMA JOHNSON, AND JANE DOE VI,
                                                              Plaintiffs,
                                                  v.
                                         DAVID YESNER, UNIVERSITY OF                        Case No. 3:19-cv-00136-HRH
                                         ALASKA BOARD OF REGENTS AND
                                         UNIVERSITY OF ALASKA SYSTEM,
                                                              Defendants.

                                         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
                                         FILE SUR-REPLY IN OPPOSITION TO DEFENDANTS’ UNIVERSITY OF
                                         ALASKA BOARD OF REGENTS AND UNIVERSITY OF ALASKA SYSTEM
                                                         PARTIAL MOTION TO DISMISS

                                                 On December 20, 2019, Defendants University of Alaska Board of Regents and
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        University of Alaska System (collectively, “the University”) moved to dismiss Counts I,
         PERKINS COIE LLP




                                        II, and III as pertain to Theresa Dutchuk, Joanna Wells, Norma Johnson, and Jane Doe


                                         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                                         SUR-REPLY
                                         Doe, et al. v. Yesner, et al.                                                  -1-
                                         Case No. 3:19-cv-00136-HRH
                                         147149257.1
                                          Case 3:19-cv-00136-HRH Document 61 Filed 02/11/20 Page 1 of 5
                                        VI (collectively, “Motion-Plaintiffs”). Docket No. 54 at 2 (Defendants’ Partial Motion to

                                        Dismiss).

                                                 Plaintiffs filed a response in opposition to the University’s motion. See Docket

                                        No. 56 (Plaintiffs’ Opposition in Response to Motion to Dismiss). Per L.Civ.R. 7.1(c),

                                        the University opted to file a reply memorandum to rebut the factual and legal arguments

                                        raised in Plaintiffs’ opposition. See Docket 58 (Defendants’ Reply to Plaintiffs’ Response

                                        in Opposition).

                                                 Plaintiffs now seek to supplement their opposition by moving for leave to file a

                                        sur-reply. This motion should be denied because local court rules regarding general

                                        motion practice in civil cases do not allow for a sur-reply. The University’s reply and all

                                        supporting cases were appropriately limited to rebutting Plaintiffs’ opposition.

                                        I.       ARGUMENT

                                                 The United States District Court of Alaska has published local rules governing

                                        civil cases. See L.Civ.R. 1.1, et seq. Local Civil Rule 7.1 sets out the rules governing

                                        general motion practice, which permits the filing of written motions, oppositions, and

                                        optional replies. L.Civ.R. 7.1(a),(c). The rules do not allow for sur-replies.
907.279.8561 / Facsimile 907.276.3108




                                                 The rule governing reply memoranda limits them to “rebuttal of factual and legal
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        arguments raised in the opposition.” L.Civ.R. 7.1(c). Thus, the University was free to
         PERKINS COIE LLP




                                         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                                         SUR-REPLY
                                         Doe, et al. v. Yesner, et al.                                                      -2-
                                         Case No. 3:19-cv-00136-HRH
                                         147149257.1
                                             Case 3:19-cv-00136-HRH Document 61 Filed 02/11/20 Page 2 of 5
                                        address any arguments raised by Plaintiffs in their opposition brief. Plaintiffs raised the

                                        discovery rule to oppose the University’s statute of limitations arguments. Docket No.

                                        56 at 5. In reply, the University’s discovery rule related arguments contradict Plaintiffs’

                                        factual and legal assertions. See Docket 58 at 4-7. Similarly, Plaintiffs asserted that AS

                                        09.10.065 applies to Jane Doe VI’s claims. Docket No. 56 at 5. The University countered

                                        with legal authority—which Plaintiffs apparently failed to discover in researching their

                                        argument—that directly contradicts Plaintiffs’ proposed application of AS 09.10.065 in

                                        this case. Docket 58 at 3-4. In fact, all the University’s reply arguments were made to

                                        rebut factual or legal assertions raised by Plaintiffs in their opposition brief, as directed

                                        by L.Civ.R. 7.1(c).

                                                 Plaintiffs imply that the University should have been limited to the universe of

                                        cases cited in the original motion or their response, but they offer no authority on this

                                        point. Further, Plaintiffs fail to address what, if anything, about the new cases would

                                        warrant sur-reply.

                                                 The University cannot be faulted for supporting its arguments with persuasive

                                        legal authority. All cases included in the University’s reply brief support either the
907.279.8561 / Facsimile 907.276.3108




                                        University’s arguments rebutting Plaintiffs’ opposition or its original statute of
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        limitations arguments. In fact, most of the new cases in the University’s reply are offered
         PERKINS COIE LLP




                                         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                                         SUR-REPLY
                                         Doe, et al. v. Yesner, et al.                                                        -3-
                                         Case No. 3:19-cv-00136-HRH
                                         147149257.1
                                          Case 3:19-cv-00136-HRH Document 61 Filed 02/11/20 Page 3 of 5
                                        to illustrate the controlling law for Plaintiffs’ legal assertions, which Plaintiffs failed to

                                        include in their opposition briefing.


                                        II.      CONCLUSION

                                                 For the foregoing reasons, the Court should DENY Plaintiffs’ request for leave to

                                        file a sur-reply. If the Court grants Plaintiffs’ motion, the University moves for leave to

                                        file a reply to Plaintiffs’ sur-reply.


                                                  DATED: February 11, 2020.

                                                                                  PERKINS COIE LLP

                                                                                  s/Danielle M. Ryman
                                                                                  Danielle M. Ryman, Alaska Bar No. 9911071
                                                                                  PERKINS COIE LLP
                                                                                  1029 West Third Avenue, Suite 300
                                                                                  Anchorage, AK 99501-1981
                                                                                  Telephone: 907.279.8561
                                                                                  Facsimile: 907.276.3108
                                                                                  Attorneys for Defendants
                                                                                  UNIVERSITY OF ALASKA BOARD OF
                                                                                  REGENTS AND UNIVERSITY OF ALASKA
                                                                                  SYSTEM
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                                         SUR-REPLY
                                         Doe, et al. v. Yesner, et al.                                                         -4-
                                         Case No. 3:19-cv-00136-HRH
                                         147149257.1
                                          Case 3:19-cv-00136-HRH Document 61 Filed 02/11/20 Page 4 of 5
                                                                    CERTIFICATE OF SERVICE
                                        I hereby certify that on February 11, 2020 I filed a true and correct copy of the foregoing
                                        document with the Clerk of the Court for the United States District Court – District of
                                        Alaska by using the CM/ECF system. Participants in Case No. 3:19-cv-00136-HRH who
                                        are registered CM/ECF users will be served by the CM/ECF system.

                                        s/ Danielle M. Ryman
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                         DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                                         SUR-REPLY
                                         Doe, et al. v. Yesner, et al.                                                      -5-
                                         Case No. 3:19-cv-00136-HRH
                                         147149257.1
                                          Case 3:19-cv-00136-HRH Document 61 Filed 02/11/20 Page 5 of 5
